 


109 HR 227 IH: Acid Rain Control Act
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 227 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mr. Sweeney (for himself, Mr. McHugh, and Mr. Boehlert) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To reduce acid deposition under the Clean Air Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Acid Rain Control Act. 
2.Reduction in total annual emissions of sulfur dioxide by utility unitsThe second sentence of section 403(a) of the Clean Air Act (42 U.S.C. 7651b) is amended by striking the period at the end and inserting , and such 8.90 million tons amount shall be reduced to 4.45 million tons for each of calendar years 2010, 2011, 2012, and 2013, and shall be further reduced to 3 million tons for calendar years thereafter.. 
3.Reduction in total annual emissions of nitrogen oxides by affected facilities 
(a)Total annual emissionsThe Administrator of the Environmental Protection Agency shall ensure that total annual emissions of nitrogen oxides by affected facilities in the 50 States and the District of Columbia do not exceed— 
(1)2.10 million tons for each of calendar years 2010, 2011, 2012, and 2013; and 
(2)1.70 million tons for calendar year 2014 and each calendar year thereafter. 
(b)PenaltyThe owner or operator of any affected facility that emits nitrogen oxides for any calendar year after 2009 in excess of the facility’s emissions limitation requirement, or any allowance the owner or operator holds for the facility for that calendar year, under regulations promulgated under this Act or title IV of the Clean Air Act (42 U.S.C. 7651 et seq.)— 
(1)shall be liable for the payment of an excess emissions penalty under section 411 of such title (42 U.S.C. 7651j), except that the penalty shall be calculated on the basis of the number of tons emitted in excess of the facility’s emissions limitation requirement multiplied by $6,000; and 
(2)shall be liable to offset the excess emissions by an equal tonnage amount in the manner applicable under section 411 of such title (42 U.S.C. 7651j) to the owner or operator of any affected source that emits excess sulfur dioxide. 
(c)Affected facilityFor purposes of this section, the term affected facility means a facility with 1 or more combustion units that serve at least 1 electricity generator with a capacity not less than 25 megawatts. 
4.Mercury emission control 
(a)RegulationNot later than March 15, 2005, the Administrator shall promulgate a regulation controlling electric utility and industrial source emissions of mercury in the 50 States and the District of Columbia. 
(b)Prohibition on transferThe Administrator may not allow any electric utility or other industrial source to transfer any mercury emission allowance. 
5.Regulations 
(a)In generalThe Administrator shall promulgate regulations to carry out sections 2, 3, and 4 that— 
(1)may, except in the case of mercury, provide for market-oriented mechanisms, such as emissions trading, auctions, or other allocation methods; 
(2)shall prevent localized adverse effects on public health and the environment; and 
(3)shall ensure that significant emission reductions are achieved in both the Eastern and Western Regions of the United States. 
(b)DeadlineThe Administrator shall promulgate— 
(1)the regulations required under subsection (a) to carry out sections 2 and 3 not later than 2 years after the date of the enactment of this Act; and 
(2)the regulations required under subsection (a) to carry out section 4 not later than March 15, 2005. 
6.Regional ecosystems 
(a)Report 
(1)In generalNot later than December 31, 2009, the Administrator shall submit to the Congress a report identifying objectives for scientifically credible environmental indicators, as determined by the Administrator, that are sufficient to protect sensitive ecosystems of the Adirondack Mountains, mid-Appalachian Mountains, Rocky Mountains, and Southern Blue Ridge Mountains, and water bodies of the Great Lakes, Lake Champlain, Long Island Sound, and the Chesapeake Bay. 
(2)Acid neutralizing capacityThe report shall— 
(A)include acid neutralizing capacity as an indicator; and 
(B)identify as an objective the objective of increasing the proportion of water bodies in sensitive receptor areas with an acid neutralizing capacity greater than zero from the proportion identified in surveys begun in 1984. 
(3)Updated reportNot later than December 31, 2013, the Administrator shall submit to the Congress a report updating the report under paragraph (1) and assessing the status and trends of various environmental indicators for the regional ecosystems referred to in paragraph (1). 
(4)Reports under the national acid precipitation assessment programThe reports under this subsection shall be subject to the requirements applicable to a report under section 103(j)(3)(E) of the Clean Air Act (42 U.S.C. 7403(j)(3)(E)). 
(b)Regulations 
(1)DeterminationNot later than December 31, 2013, the Administrator shall determine whether emissions reductions called for in this Act are sufficient to ensure achievement of the objectives stated in subsection (a)(1). 
(2)PromulgationIf the Administrator finds under paragraph (1) that emission reductions are not sufficient to ensure achievement of the objectives identified in subsection (a)(1), the Administrator shall promulgate, not later than 2 years after making the finding, such regulations, including modification of nitrogen oxides and sulfur dioxide allowance allocations or any such measure, as the Administrator determines are necessary to protect the sensitive ecosystems described in subsection (a)(1). 
7.AdministratorFor purposes of this Act, the term Administrator means the Administrator of the Environmental Protection Agency. 
 
